Case 2:16-cv-06098 Document 347 Filed 10/18/18 Page 1 of 9 PageID #: 3331
                                                                             1


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON

       ______________________________x
                                     :
       BLUESTONE COAL CORPORATION,   :
       a West Virginia Corporation; :              Civil Action
       and                           :
       DOUBLE-BONUS MINING COMPANY, :              No. 2:16-cv-060908
       A West Virginia Corporation, :

       Plaintiffs,                   :
                                     :
       v.                            :
                                     :             Date:   October 3, 2018
       PINNACLE MINING COMPANY, LLC.,:
       a Delaware Corporation;       :
       and TARGET DRILLING, INC., a :
       Pennsylvania Corporation;     :
       SENECA COAL RESOURCES,        :
       LLC, a Delaware Limited       :
       Liability Company;            :
       SENECA NORTH AMERICAN COAL,   :
       LLC, (SNAC), a Delaware       :
       Limited Liability Company;    :
       CLIFFS NATURAL RESOURCES,     :
       INC., an Ohio Corporation;    :
       TAM INTERNATIONAL, INC., a    :
       Delaware Corporation; and     :
       C&J Well Services, Inc., a    :
       foreign corporation licensed :
       to do business in             :
       West Virginia under the trade :
       name of C&J Energy Services, :
                                     :
                         Defendants. :
       ______________________________x


                  TRANSCRIPT OF SETTLEMENT CONFERENCE HELD
            BEFORE THE HONORABLE THOMAS E. JOHNSTON, CHIEF JUDGE
                        UNITED STATES DISTRICT COURT
                        IN CHARLESTON, WEST VIRGINIA




               Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 347 Filed 10/18/18 Page 2 of 9 PageID #: 3332
                                                                            2


       APPEARANCES:
       For the Plaintiffs:             R. SCOTT LONG, ESQ.
                                       DAVID F. NELSON, ESQ.
                                       Hendrickson & Long
                                       P. O. Box 11070
                                       Charleston, WV 25339

       For the Defendants:             JOSHUA A. BERMAN, ESQ.
                                       White & Case
                                       1221 Avenue of the Americas
                                       New York, NY 10020-1095

                                       DOUGLAS C. LASOTA, ESQ.
                                       Marshall Dennehey Warner
                                       Coleman & Goggin
                                       Suite 700
                                       501 Grant Street
                                       Pittsburgh, PA 15219

                                       DENNIS R. ROSE, ESQ.
                                       Hahn Loeser & Parks
                                       Suite 2800
                                       200 Public Square
                                       Cleveland, OH 44114

                                       JOHN L. MACCORKLE, ESQ.
                                       MacCorkle & Lavender
                                       P. O. Box 3283
                                       Charleston, WV 25332

                                       MARK E. GUSTAFSON, ESQ.
                                       White & Case
                                       Suite 2700
                                       555 South Flower Street
                                       Los Angeles, CA 90071

                                       MARC E. WILLIAMS, ESQ.
                                       Nelson Mullins Riley &
                                       Scarborough
                                       P. O. Box 1856
                                       Huntington, WV 25719-1856

                                       STEVEN GRUBBS, ESQ.
                                       Sheehy, Ware & Pappas
                                       909 Fannin St., Ste. 2500
                                       Houston, TX 77010




               Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 347 Filed 10/18/18 Page 3 of 9 PageID #: 3333
                                                                            3


                                       DAN WORKER, ESQ.
                                       Lewis Brisbois
                                       550 West Adams Street
                                       Suite 300
                                       Chicago, IL 60661

                                       LOUIS A. BOVE', ESQ.
                                       Bodell Bove'
                                       1845 Walnut St. #1100
                                       Philadelphia, PA 19103

                                       DEBRA T. VARNER, ESQ.
                                       McNeer Highland McMunn & Varner
                                       400 W Main Street
                                       Clarksburg, WV 26301

                                       SARAH A. WALLING, ESQ.
                                       Jenkins Fenstermaker, PLLC
                                       325 Eighth Street
                                       Huntington, WV 25701-2225

                                       CHARLES A. HAFNER, ESQ.
                                       Nicolaides Fink Thorpe
                                       Michaelides Sullivan
                                       10 South Wacker Drive
                                       Floor 21
                                       Chicago, IL 60606

                                       LOUIS C. LONG, ESQ.
                                       Thomas Thomas & Hafer
                                       525 William Penn Place
                                       Suite 3750
                                       Pittsburgh, PA 15219

                                       JOHN FIXTER, ESQ.

       In-House Counsel:               GEORGE B. MICKUM
                                       GARY BROADBENT


       Court Reporter:                 Ayme Cochran, RMR, CRR

       Proceedings recorded by mechanical stenography;
       transcript produced by computer.




               Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 347 Filed 10/18/18 Page 4 of 9 PageID #: 3334
                                                                            4


 1           PROCEEDINGS had before The Honorable Thomas E.

 2     Johnston, Chief Judge, United States District Court,

 3     Southern District of West Virginia, in Charleston, West

 4     Virginia, on October 3, 2018, as follows:

 5                       THE COURT:      All right.   This is a

 6     continuation of the brief proceeding we had yesterday

 7     morning in Bluestone versus Pinnacle and others.           I am

 8     pleased to place on the record the fact that, after much

 9     hard work on the part of everybody, we have arrived at a

10     settlement.

11           And who will be placing -- spreading the settlement

12     terms upon the record?      Have you all talked about that?

13                 MR. NELSON:    No, sir.

14                 MR. BERMAN:    I --

15                 THE COURT:    I'm looking at Mr. Berman.

16                 MR. BERMAN:    Yes, Your Honor.     I think that would

17     be me.   I will try to recite it all accurately.

18                 THE COURT:    Well, and --

19                 MR. BERMAN:    But --

20                 THE COURT:    Everybody else will have the

21     opportunity to make any additions or corrections.

22                 MR. BERMAN:    Okay.    In that event, Judge, in

23     exchange for full releases in both directions, the

24     defendants have agreed to pay -- to make an aggregate

25     payment with some components to be paid over time, as I will


                Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 347 Filed 10/18/18 Page 5 of 9 PageID #: 3335
                                                                               5


 1     describe, of $12.15 million dollars to Plaintiff Bluestone,

 2     as well as to convey certain rights in an area approximate

 3     to the Pinnacle mine known as the "four seam".           If we need a

 4     further description on the record, I will have to ask my

 5     client to do that.

 6           For its part, Pinnacle will be paying $1 million

 7     dollars at the time the settlement documentation is

 8     executed; an additional $1 million dollars on March 31st,

 9     2019; and a final $2 million dollars on June 30th of 2019.

10           It's my understanding that our co-defendant, Cliffs,

11     will be making a payment simultaneous with the execution of

12     the relevant documentation of $1 million dollars.

13            It's likewise my understanding that the Zurich insurer

14     will be making a payment of $1 million dollars, which is its

15     policy limit; that AIG will be making a payment of

16     approximately $2.9 million -- I think it's $2.9 -- well, I

17     don't have the number in front of me, which is the balance

18     of its policy; and that Chubb will be making a payment of

19     $3 million dollars coincident with the execution of the

20     relevant releases in the various directions; and, finally,

21     that Arch will be making a payment, also coincident with the

22     execution of the relevant documentation, of $250,000.00.

23           I believe that summarizes the terms of the settlement

24     that we've arrived at.

25                 THE COURT:    There was also $10,000.00 from Great


               Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 347 Filed 10/18/18 Page 6 of 9 PageID #: 3336
                                                                            6


 1     Midwest.

 2                 MR. BERMAN:    My apologies.     Thank you, Judge.

 3                 THE COURT:     All right.   Does anybody have any --

 4     does Bluestone have any additions or corrections?

 5                 MR. LONG:     The only thing occurs to me, Your

 6     Honor, I believe there was, I think, an agreement by Seneca

 7     Resources to guarantee the Pinnacle portion.

 8                 MR. BERMAN:    That's right.

 9                 THE COURT:     All right.   Does Cliffs have anything

10     to add or --

11                 MR. ROSE:     Yes, Your Honor.    One is that it was

12     represented that the payments would be commensurate with the

13     signing.    The settlement payment will be made not when the

14     documents are signed but within a period of time after the

15     settlement documents are signed, just 30 days, but there can

16     be some other time period.

17                 MR. BERMAN:    Whatever we negotiate, which will be

18     in good faith and consistent with general commercial

19     practice.

20                 MR. ROSE:     And I also just want to make it clear

21     that nothing in this settlement affects the claims that

22     Cliffs has asserted in the Delaware litigation or that

23     Seneca has asserted in the Delaware litigation.           This

24     settlement has nothing to do with Delaware and does not

25     impact any of those claims.       Cliffs is reserving its right


               Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 347 Filed 10/18/18 Page 7 of 9 PageID #: 3337
                                                                            7


 1     to recover any amounts relating to this litigation in that

 2     litigation.

 3                 MR. NELSON:    Your Honor, just as clarification,

 4     Mr. Berman, when he was describing the portion of the

 5     settlement having to do with the conveyance of the four seam

 6     rights, I note that he indicated "certain rights".           We

 7     understand the agreement was for all rights that are

 8     possessed by the client to the four seam that would be

 9     transferred.

10                 MR. BERMAN:    All rights possessed by my client.

11     There are certain other rights relative.          We're not the

12     owner of the land.

13                 MR. NELSON:    Right.    Correct.

14                 MR. BERMAN:    But we will convey all rights.

15                 MR. NELSON:    All rights you have regarding the

16     four seam?

17                 MR. BERMAN:    Right.

18                 MR. NELSON:    Correct.

19                  GOVERNOR JUSTICE:      May I say -- may I say

20     something, Judge Johnston?

21                 THE COURT:    Certainly.

22                  GOVERNOR JUSTICE:      No, I just -- the -- we all --

23     we all feel like that the four seam is sterilized

24     completely, but we don't know that, but, you know, we -- we

25     agreed, I thought what we agreed to, and I want everyone


               Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 347 Filed 10/18/18 Page 8 of 9 PageID #: 3338
                                                                                 8


 1     here to know, you know, I've been at this a long time.               I

 2     don't have a rabbit up my sleeve or anything like that.               I

 3     don't know anything about the four seam whatsoever except

 4     that -- just what I've been told.        But, at some point in

 5     time, there could very well be something that is worth

 6     something.    That's what we negotiated.

 7             And it's just that we understand NRP owns the four seam

 8     and leases the four seam to Pinnacle, or whomever that body

 9     may be, and we also understand that, surely, the mine can't

10     be carried on and jeopardize any of the -- anything that

11     goes on there with the mine.       We got all that, and we

12     understand all that.       But the way it was read into in the

13     beginning was, it would be a partial release to a partial of

14     the four seam.       It needs to be all the four seam that they

15     have, period, but I understand they can't do anything, the

16     NRP.

17                  THE COURT:    I think that's consistent with

18     everyone's understanding.

19             All right.    Anybody else here have anything to --

20     anything to add or contradict what the parties have already

21     indicated under the settlement?        Everybody is on the same

22     page?    If not, speak now, or forever hold your peace

23     subject, of course, to preparation of documents.

24             All right.    Very well.

25             Once again, I want to thank everyone.        I know it's


                 Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 347 Filed 10/18/18 Page 9 of 9 PageID #: 3339
                                                                              9


 1     been a long couple of days, but I want to thank everyone for

 2     their participation and good faith work on getting this case

 3     resolved.

 4         I will -- one last thing.        I will, as is my standard

 5     practice in any case that has settled before me, enter a

 6     standard dismissal order today which will allow for

 7     reopening of the case within 90 days if the wheels come off.

 8            Thank you very much.      For those of you who are

 9     traveling, safe travels.

10           (Proceedings concluded at 1:59 p.m., October 3, 2018.)

11

12     CERTIFICATION:

13           I, Ayme A. Cochran, Official Court Reporter, certify

14     that the foregoing is a correct transcript from the record

15     of proceedings in the matter of Bluestone Coal Corp., et

16     al., Plaintiffs v. Pinnacle Mining Company, et al.,

17     Defendants, Civil Action No. 2:16-cv-06098, as reported on

18     October 3, 2018.

19

20     s/Ayme A. Cochran, RMR, CRR                         October 18, 2018

21     Ayme A. Cochran, RMR, CRR                                  DATE

22

23

24

25


               Ayme A. Cochran, RMR, CRR (304) 347-3128
